TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-03-00130-CV




                             Joe L. Stiles and Ola Stiles, Appellants

                                                 v.

                       Vanderbilt Mortgage and Finance, Inc., Appellee




      FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
         NO. 02-1717, HONORABLE CHARLES RAMSAY, JUDGE PRESIDING




                            MEMORANDUM OPINION


               Joe L. Stiles and Ola Stiles appeal a summary judgment favoring Vanderbilt Mortgage

and Finance, Inc. Although the notice of appeal indicated that both Stileses intended to appeal, it

was signed only by Joe L. Stiles, proceeding pro se. Because parties not represented by counsel must

sign documents that they file, this Court’s clerk requested by letter dated May 28, 2003 that

appellants file an amended notice of appeal with the signatures of both appellants so that the appeal

would be perfected properly for both appellants. See Tex. R. Civ. P. 57; Tex. R. App. P. 9.1(b). The

clerk requested that appellants file the amended notice of appeal by June 12, 2003. No amended

notice of appeal has been filed with this Court’s clerk.
               At appellants’ request, this Court also extended the time for appellants to file their

brief. Their brief was originally due on April 21, 2003. Appellants requested an extension to May

19, 2003. This Court extended the deadline until June 27, 2003. No brief has been filed.

               By letter dated August 25, 2003, this Court’s clerk noted appellants’ failures to file

either the amended notice of appeal or the brief. The clerks instructed appellants that if they did not

file the amended notice of appeal and the brief by September 4, 2003, the Court would dismiss their

appeal for want of prosecution.

               Appellants have not filed either the amended notice of appeal or their brief. We

dismiss this cause for want of prosecution. See Tex. R. App. P. 42.3(b).




                                               David Puryear, Justice

Before Justices Kidd, B. A. Smith and Puryear

Dismissed for Want of Prosecution

Filed: September 25, 2003




                                                  2